Citation Nr: 1041653	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for jungle rot.

2.  Entitlement to service connection for a dental disability, 
including extraction of the 3rd molar.

3.  Entitlement to service connection for residuals of a right 
eye injury.

4.  Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 2005 and October 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The Veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A transcript 
of that proceeding is of record.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's claims of 
entitlement to service connection for a dental disability, jungle 
rot and residuals of a right eye injury, as well as his claim of 
entitlement to an increased disability rating for bilateral 
hearing loss.  So, regrettably, these claims are being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.



REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran and his service representative have contended that 
his service-connected bilateral hearing loss is worse than 
currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In 
this regard, it is noted that the Court in Green stated that the 
fulfillment of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one that takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board 
acknowledges that the Veteran was afforded a VA examination in 
June 2005, in connection with his claim for service connection.  
A copy of the examination report is associated with his 
claims file.  Nevertheless, the Veteran and his representative 
indicate that his bilateral hearing loss has continued to worsen 
since the previous evaluation.  Given the length of time that has 
elapsed since the Veteran's most recent VA examination, and given 
his contentions regarding the quality of that examination, the 
Board finds that the Veteran should be scheduled for an updated 
VA examination which address the current nature and severity of 
his service-connected bilateral hearing loss, in order to 
effectively evaluate the Veteran's service-connected disability.  
More recent objective characterizations of this condition and its 
associated symptomatology is required.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when the veteran appeals the 
initial rating assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at other times 
during the pendency of his appeal).  

Furthermore, the Board notes that the Veteran has not yet been 
afforded VA examinations regarding his claims of entitlement to 
service connection for his skin disability (claimed as jungle 
rot) and his partial loss of sight of the right eye (claimed as 
residuals of a right eye injury), in order to determine whether 
these claimed disabilities are related to his military service.  
In this regard, the Board acknowledges that the Veteran's service 
treatment records show treatment of ulcerated lesions of the left 
leg, and a scar near the right eye was noted upon separation, 
although no right eye injury is noted in his service treatment 
records.  The Board also acknowledges that the Veteran claims 
that, even absent an acute event or injury during service, his 
service resulted in his current skin disability and right eye 
disability.  The Veteran also contends that VA and private 
medical records indicate continuity of symptomatology in the 
years following active service.  The Board notes that the medical 
evidence is unclear whether the Veteran's claimed skin and right 
eye disabilities are causally or etiologically related to the 
Veteran's military service.  

Finally, the Veteran asserted at his September 2010 Board hearing 
that he entered service with no dental disorders or 
abnormalities, but before his discharge from service he underwent 
a tooth extraction.  His service treatment records show dental 
work in 1969, to include extraction of his 32nd tooth.  The 
Veteran also testified that he had multiple teeth fall out after 
his service in Vietnam.  

VA compensation is only available for certain types of dental and 
oral conditions listed under 38 C.F.R. § 4.150.  The types of 
dental conditions covered are: loss of teeth due to bone loss of 
the body of the maxilla or the mandible due to trauma or disease 
such as osteomyelitis, but not periodontal disease.  See 38 
C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2010).  
Otherwise, a veteran may be entitled to service connection for 
dental conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
(i.e., gum) disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria are 
met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2010).  The rating activity should consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the condition 
was incurred or aggravated in line of duty during active service 
and, when applicable, to determine whether the condition is due 
to combat or other in-service trauma, or whether the Veteran was 
interned as a prisoner of war.  See 38 C.F.R. § 3.381(b) (2010).

Although the Veteran is currently diagnosed with various dental 
problems, it remains unclear whether the Veteran is diagnosed 
with a dental condition for which disability compensation may be 
provided; specifically, loss of teeth due to bone loss of the 
body of the maxilla or the mandible due to trauma or disease such 
as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 
4.150, Diagnostic Code 9913; 17.161(a) (2010).  Moreover, 
although the Veteran's service treatment records clearly reflect 
dental work, a remand is required so that a VA dental examination 
can be conducted.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional 
clinical assessment and medical opinion is necessary to 
adequately address the Veteran's claims of entitlement to service 
connection.  Accordingly, the Board finds that the Veteran should 
be afforded additional VA examinations in order to determine 
nature and etiology of the Veteran's claimed skin, right eye, and 
dental disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).  

Therefore, an additional clinical assessment and medical opinion 
is needed to adequately address the Veteran's claims.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  As a result, additional VA 
examinations would be useful in evaluating the appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an audiogram 
and Maryland CNC speech recognition test to 
determine the current severity of his 
bilateral hearing loss.  His VA claims file 
must be made available to the designated 
examiner for a review of the pertinent 
medical history.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
performed.  The examiner is also requested 
to specifically indicate whether the 
Veteran's bilateral hearing loss has 
worsened since his June 2005 VA evaluation 
and, if so, to what extent.  The examiner 
should report complaints and clinical 
findings in detail including pure-tone 
threshold averages and speech 
discrimination scores, and the basis for 
the examiner's opinion should be fully 
explained. Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his skin disability, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his skin disability 
(claimed as jungle rot) is related to his 
service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his right eye disability, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his right eye disability 
(claimed as residuals of a right eye injury 
and partial loss of sight of the right eye) 
is related to his service in the military.  
To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

4.  Schedule the Veteran for a VA dental 
examination.  The VA examiner should 
identify the Veteran's current dental 
disabilities and should specifically 
indicate whether the Veteran has loss of 
teeth due to bone loss of the body of the 
maxilla or the mandible due to trauma or 
disease such as osteomyelitis.  The 
examiner should also render an opinion, 
based on the entire medical history, as to 
whether it is at least as likely as not (50 
percent probability or more) that any of 
the Veteran's currently diagnosed dental 
disabilities are a result of an incident in 
service, to include the Veteran's claimed 
causes of exposure to herbicides, lack of 
dental treatment during his Vietnam 
service, and/or lack of proper dental care 
(water, preventive treatment) availability 
during service.  A complete rationale 
should be provided for any opinion 
provided.  

5.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate the claims of entitlement 
to service connection and the claim for an 
increased disability evaluation for 
bilateral hearing loss.  If the benefits 
sought remain denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate period to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record.  The 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

